DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities
Pg. 1 of the marked up specification filed 04/20/2020, the specification has been amended to recite “the cone will fit down inside the deep well of the cupped portion of the cupped portion of the apparatus”, and thus redundantly recites “of cupped portion”, the extra “of the cupped portion” should be deleted.  
Pg. 1 of the marked up specification filed 04/20/2020, the specification has been amended to recite “the upper cupped portion will hold the top portion of the cone allowing the edible food item to sit above the apparatus”. The underlined portion “the apparatus” should be deleted as it is not present in the original specification.  Further it is not clear how the edible food item could sit above the apparatus when it sits within the apparatus. 
Pg. 2 of the marked up specification filed 04/20/2020 recites “the invention relates generally to edible items in a cone (as shown in figures 4 and 5)”. The underlined portion should be deleted as Figures 4 and 5 do not show an edible item in a cone, Figures 4 and 5 also show apparatuses of the invention and do not show edible items in a cone. The underlined portion was not present in the original filed specification. The interview summary mailed 04/06/2020 also included instructions to delete “as shown in Figures 4 and 5” after “edible items in a cone” because it makes it 
Figures 4-5 and newly added drawing 6 contain reference signs (numbers 4, 7, and 10) which are not mentioned in the description of the drawings of the specification, the reference signs were changed in the drawings to overcome a previous objection to the drawings, however the specification also needed to be changed to reflect all of the updated labelling of the drawings. 
On Page 4 of the non-marked specification filed 05/08/2021, regarding the description of Figure 6, the interview summary mailed 04/06/2020 detailed that applicant could include “Figure 6 is a side view of Figures 1, 2, and 3…” however the specification has only been amended to recite “Figure 6 is the view of Figures 1, 2, and 3”, in order to clarify “the view” the specification should be amended to recite “Figure 6 is a side view of Figures 1, 2, and 3…”
Appropriate correction is required.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 contains a period after “stick” in line 1, and MPEP 608.01(m) which is directed to form of the claims, recites that “each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” Therefore the period after stick should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is no antecedent basis for “the melting or flowing substance” and there is no antecedent basis for “the slit or hole”. In order to overcome the rejection the claim could be changed to recite “a melting or flowing substance” and “a slit or hole”. 
 Regarding claim 6, there is no antecedent basis for any for the following: “the contents of the edible item”, “the top portion” and “the cone shaped apparatus”. In order to overcome the rejection the claim could be changed to recite “A cone shaped apparatus designed to allow contents of an edible item to remain in a top portion of the cone shaped apparatus”. 
See MPEP 2173.05(e) for discussion of lack of antecedent basis. “The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackalusky US 2,803,550.
Regarding claim 5, Ackalusky discloses an apparatus (guard 10) designed to hold an edible item (30) on a stick (28) (Fig. 1-4). The center of the apparatus having a rubber (24) allowing the stick to pass through (Fig. 2), creating a tight seal so melting of flowing substance will not flow through a hole (opening 20) (in the center of bottom wall 18 of the guard there is provided a rectangular opening 20…positioned upon the opening 20 is a rectangular block of sponge rubber 24…A slit 26 is formed in the center of the sponge rubber block in coinciding relationship to the opening 20. In use the stick .
  Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. US 2007/0148296.
Regarding claim 6, Price discloses an apparatus (Fig. 1) designed to allow the contents to remain the top portion (the receptacle 13) of the cone shaped apparatus (truncated cone shaped) (the receptacle 13 catches the drippage of a melting frozen food item when consumed by a consumer and the cone is placed in aperture 17) (Fig. 1, paragraph [0023], [0026]).
Response to Arguments
Applicants arguments filed 04/20/2020 have been considered however in light of the claim amendments new rejections have been made based on the current claims.
Conclusion
As one can see from the rejection above, the USPTO, as directed by the United States Congress through its laws (and ultimately as set forth in the Constitution of the United States), in determining patentability, the examiner must consider what the body of references (termed prior art) teaches one of ordinary skill and then compare this to the claimed invention. Thus under 35 USC 103, the USPTO can combine references. An invention to be patentable must be novel under 35 USC 102. That is, no 
Applicant now has two choices:
a.    Upon reviewing this Office Action and the references relied upon in the rejection, applicant may choose to end the prosecution of this application by not responding the Office Action within the statutory period set on the PTO 326 coversheet, thus abandoning the application. The statutory period is 3 months from the mailing date of this Office Action.
b.    The other choice is that applicant may choose to continue prosecution of this application by filing a response within the statutory period as noted on the PTO 326 coversheet. If applicant chooses to respond, note the following:
1) The applicant must request reconsideration in writing, and must distinctly and specifically point out the supposed errors in the examiner’s action. The applicant must respond to every ground of objection and rejection in the prior Office Action and the applicant’s reply must appear throughout to be a bona fide attempt to advance the prosecution of the case to final action. The mere allegation that the examiner has erred will not be received as a proper reason for such reexamination or reconsideration.
 If applicant chooses to respond, applicant may file an amendment. However applicant is cautioned that the amendment cannot contain New Matter, which is defined as subject matter not supported by the original disclosure. In amending an application in response to a rejection, the applicant must clearly point out why he/she thinks the amended claims are patentable in view of the state art disclosed by the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792